                 Case 2:20-cr-00143-JCC Document 24 Filed 01/19/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0143-JCC
10                               Plaintiff,                  ORDER
11          v.

12   DESMOND DAVID-PITTS,

13                               Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to proceed with a
16   guilty plea hearing by telephone or video conference (Dkt. No. 23). Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion for the
18   reasons explained herein.
19   I.     BACKGROUND
20          On September 9, 2020, Defendant was charged by indictment with arson and pled not
21   guilty. (Dkt. Nos. 15, 19.) Defendant has been detained since his arrest. (Dkt. No. 23 at 1.) The
22   parties have reached a plea agreement and Defendant moves to enter a guilty plea by telephone
23   or video conference. (Dkt. No. 23.) The Government does not oppose the request. (Id.)
24   According to Defendant’s motion, under the plea agreement, Defendant will plead guilty to an
25   information charging Defendant with conspiracy to commit arson. (Id. at 1.) Under the terms of
26   the agreement, Defendant is free to ask the Court to impose a sentence of time served and if the


     ORDER
     CR20-0143-JCC
     PAGE - 1
               Case 2:20-cr-00143-JCC Document 24 Filed 01/19/21 Page 2 of 3




 1   Court does impose an additional sentence, Defendant will seek rehabilitative services at Bureau

 2   of Prisons facilities that are not available at the Federal Detention Center. (Id. at 2.)

 3   II.     DISCUSSION

 4           Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a
 5
     felony plea hearing by video conference if the defendant consents and the Court finds that the
 6
     plea hearing cannot be further delayed without serious harm to the interests of justice. See
 7
     Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,
 8
 9   §§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528–29 (2020); W.D. Wash. General Order No. 17-20

10   (Dec. 23, 2020), 14-20 (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Defendant has a strong interest

11   in the speedy resolution of this matter. Under General Order 18-20, in-person proceedings will
12
     not resume in this District until at least April 1, 2021. See W.D. Wash. General Order No. 18-20
13
     at 2 (Dec. 30, 2020). The Court finds that delaying Defendant’s guilty plea hearing, and therefore
14
     his sentencing, despite having already reached a plea agreement with the Government, would
15
     cause serious harm to the interests of justice.
16

17   III.    CONCLUSION
18           For the foregoing reasons, the Court GRANTS Defendant’s unopposed motion to proceed
19   with a guilty plea hearing by video conference (Dkt. No. 23). The Court ORDERS that
20   Defendant’s guilty plea hearing before a Magistrate Judge be set as soon as practicable and be
21   conducted by video conference. The Court DIRECTS the presiding judge to establish a record of
22   Defendant’s consent for the hearing, in accordance with General Order No. 04-20.
23   //
24   //
25   //
26   //

     ORDER
     CR20-0143-JCC
     PAGE - 2
              Case 2:20-cr-00143-JCC Document 24 Filed 01/19/21 Page 3 of 3




 1         DATED this 19th day of January 2021.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0143-JCC
     PAGE - 3
